COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Travis O'Neal Bluntson v. The State of Texas

Appellate case number:   01-18-01100-CR

Trial court case number: 2012R-0022

Trial court:             155th District Court of Austin County

       Appellant’s second motion for extension of time to file his response to his counsel’s
Anders brief is hereby GRANTED. Appellant’s brief is due January 25, 2020.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss ___________
                              Acting individually


Date: December 31, 2019